Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-14, 21-26 are pending.
	Claims 1-14 have been examined.
	Claims 21-26 stand withdrawn from consideration as drawn to a non-elected invention. 
The rejection of claims 1, 3-7, 9-10 and 12-14  under 35 U.S.C. 103 as being unpatentable over Tomson, R. C., Guraieb, P., Graham, S., Yan, C., Ghorbani, N., Hanna, T., & Cooper, C. (2017, January 24). Development of a Universal Ranking for Friction Reducer Performance. Society of Petroleum Engineers. doi:10.2118/184815-MS (hereinafter “Tomson”) in view of Lieberman et al. U.S. Geological Survey Water-Resources Investigations Report 86-4124 (1987), 51 pages and further in view of Abad et al. US PG PUB 2009/0105097 (hereinafter “Abad”) and “Water Density Calculator”, http://www.csgnetwork.com/h2odenscalc.html; 9/24/2011, 2 pages, (hereinafter WDC) is withdrawn. 

Claims 1-14 are allowed. Claims 2 and 11, drawn to non-elected species have been rejoined.
Claim 26 stands withdrawn from consideration as drawn to a non-elected group by original presentation as set forth in the office action 3/3/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 /CHARLES R NOLD/ Examiner, Art Unit 3674